 



 

Exhibit 10.8

 

RESIGNATION AGREEMENT AND GENERAL RELEASE

 

This Resignation Agreement and General Release (“Agreement”) is made and entered
into between Energy XXI Gulf Coast, Inc. (“Employer”), on the one hand, and
Antonio de Pinho (“Employee”), on the other hand, upon the following terms and
conditions:

 

1.          Factual Recitals. Whereas, Employer and Employee have separated
their employment relationship, effective as of February 2, 2017 (the “Separation
Date”). Whereas, Employer is willing to provide Employee with severance
consideration on the terms and conditions below. Whereas, Employer has no
obligation to provide Employee with the severance consideration set forth
herein. Whereas, Employee has been paid all wages, accrued vacation pay, and all
other compensation and benefits to which Employee was entitled to receive prior
to signing this Agreement. Whereas, Employee and Employer intend by this
Agreement to fully and finally resolve any actual or potential disputes or
claims between them, including any actual or potential disputes relating to
wages, compensation, employment, or the termination of employment. Whereas,
Employee has read, understood, and considered this Agreement, and has signed
this Agreement knowingly and voluntarily.

 

2.          Effective Date. Once this Agreement has been signed by both parties
hereto, this Agreement shall become binding and effective on the later of (a)
the eighth calendar day after the date this Agreement has been signed by
Employee and (b) the date by when it has been signed by Employer (the “Effective
Date”).

 

3.          Severance Consideration. In consideration for Employee’s performance
of the covenants and obligations hereunder, Employer will provide Employee with
(a) a lump sum payment in the amount of $750,000, less applicable taxes and
withholdings and (b) reimbursement for the monthly premium cost incurred by
Employee to maintain health coverage for Employee (and Employee’s spouse and
eligible dependents) for up to 18 months from the Separation Date under
Employer’s group health plan for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to the extent Employee
participated in such plan as of the Separation Date and properly elects such
continued coverage under COBRA (the “Severance Payments”). The payment described
in clause (a) of the immediately preceding sentence will be paid in a lump sum
within fifteen business days after the Effective Date, and the reimbursements
described in clause (b) shall be paid on a monthly basis and shall cease upon
Employee becoming eligible to participate in a health plan through another
employer. Employee acknowledges that Employee has no entitlement to the
Severance Payments except as consideration in exchange for the performance of
the terms and conditions set forth herein.

 

 

 

 

4.          General Release of Employer by Employee. Except for the obligations
arising out of this Agreement, Employee, on Employee’s own behalf and on behalf
of all of Employee’s respective legal predecessors, successors, and assigns,
does hereby fully and forever release, discharge, absolve, and covenant not to
sue Employer, and each and all of its legal predecessors, successors, assigns,
owners, fiduciaries, companies, divisions, parents, subsidiaries, affiliates,
insurers, and related entities, and each of the foregoing’s respective past,
present, and future officers, principals, directors, members, partners,
employees, agents, volunteers, attorneys, trustees, administrators, executors,
and representatives (all collectively referred to herein as the “Employer
Released Parties”) from, of, and for any and all claims, demands, damages,
debts, liabilities, losses, accounts, obligations, costs, expenses, attorneys’
fees, actions, liens, causes, and/or causes of action, at law or in equity,
whether known or unknown, which Employee now has, has ever had, or may have in
the future against Employer Released Parties based upon, relating to, arising
out of, concerning, or resulting from any act, omission, matter, fact,
occurrence, transaction, thing, state of facts, claim, contention, statement, or
event occurring or existing at any time in the past up to and including the date
Employee has signed this Agreement. Without limiting the generality of the
foregoing, this General Release applies to any and all claims for wages,
compensation, penalties and interest, and any and all claims, demands, damages,
debts, liabilities, losses, obligations, costs, expenses, attorneys’ fees,
actions, liens, causes, and/or causes of action (a) which in any way are based
upon, relate to, arise out of, concern, result from (i) Employee’s hiring by,
employment with, or separation from Employer (including but not limited to, any
claims for wrongful termination, discrimination, harassment, sexual harassment,
or retaliation), (ii) any agreement between Employee and Employer, or (b) which
can be or could have been asserted by Employee under any federal, state, or
local law, regulation, ordinance, or executive order, including, but not limited
to, the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
federal Family and Medical Leave Act, as amended, the Americans with
Disabilities Act, the Employment Retirement Income Security Act (“ERISA”), the
Fair Labor Standards Act, the Texas Pay Day Law, the Texas Labor Code, the Texas
Commission on Human Rights Act, any other statute or law prohibiting
discrimination or relating to employment, or any common law or equity theory.
Notwithstanding the generality of the foregoing, this release does not include
(a) Employee’s rights to seek unemployment insurance, state disability
insurance, or workers’ compensation benefits, or (b) Employee’s rights under any
applicable state or federal law that creates rights that may not be waived,
compromised, exchanged or relinquished as a matter of law.

 

4.1       ADEA Notification and Provisions. In connection with Employee’s waiver
and release of claims under the Age Discrimination in Employment Act (“ADEA”),
Employee is notified and hereby acknowledges that: (a) Employee is and was
advised to consult with an attorney prior to executing this Agreement, (b)
Employee has 21 calendar days after receiving this Agreement to consider it
before signing it, and (c) that Employee has 7 calendar days to revoke this
Agreement subsequent to the time Employee signed it. To revoke this Agreement,
Employee shall deliver written notification of the revocation confidentially by
fax to:

 

Energy XXI Gulf Coast, Inc.
Attention: Board of Directors, Lead Independent Director
Facsimile: (713) 351-3396

 

Notwithstanding anything herein to the contrary, if Employee has not executed
this Agreement by the day that is 21 calendar days after Employee’s receipt of
this Agreement, then this Agreement (including, without limitation, Employer’s
obligation to make the Severance Payments) will automatically terminate and
shall have no further force or effect.

 

5.          Covenant Not to Sue. Employee warrants that neither Employee, nor
anyone acting on Employee’s behalf, has filed any claim, charge or action
against any of Employer Released Parties based in whole or in part on any matter
covered by Paragraph 4 above. To the extent permitted by law, at no time
subsequent to the execution of this Agreement will Employee file, maintain, or
execute upon, or cause or permit the filing or maintenance or execution upon, in
any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency, or any other tribunal, any judgment, charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which Employee released under Paragraph 4 above. Employee also agrees not to
file or maintain against Employer any judgment, charge, claim, or action of any
kind in a representative, collective, or class capacity on behalf of others.
Nothing in this Agreement precludes Employee from filing a discrimination charge
with or participating in an investigation conducted by the Equal Employment
Opportunity Commission (or similar state agency); provided, however, that if any
administrative charge or lawsuit is commenced in relation thereto that is based
in whole or in part on any matter covered by Paragraph 4 in a court or
administrative agency, Employee waives and agrees not to accept any award of
money or other damages as a result of such charge or lawsuit.

 

 2 

 

 

6.          No Admission; Reliance. Neither this Agreement nor anything
contained in this Agreement shall be construed as an admission of any fact,
issue, liability, or wrongdoing by either party hereto. The parties acknowledge
that they have not executed this Agreement in reliance on any promise,
representation, statement, warranty or agreement other than those set forth
expressly herein.

 

7.          Non-Disparagement. Employee agrees that Employee will not, directly
or indirectly, make any disparaging, derogatory, or defamatory remarks about
Employer, any of its affiliates, or any of Employer’s or such affiliates’
executives, officers, directors, or managers, and Employee further agrees not to
make any negative comments to the media, or otherwise attempt to generate
negative publicity about Employer, any of its affiliates, or any of Employer’s
or such affiliates’ executives, officers, directors, or managers. Nothing
contained in this paragraph or any other provision of this Agreement shall
prevent Employee from (i) making or initiating communications directly with,
responding to any inquiry from, volunteering information to, making reports to,
or testifying truthfully before any governmental or self-regulatory agency or
entity, including but not limited to the U.S. Securities and Exchange
Commission, regarding possible violations of law or regulation, or (ii) engaging
in concerted activity protected by the National Labor Relations Act or other
applicable law or regulation, and Employee is not required to advise or seek
permission from Employer prior to engaging in any such activity; provided,
however, that in connection with any such activity with a governmental or
self-regulatory agency or entity, Employee shall inform such agency or entity
that the information Employee is providing is confidential and, provided further
that Employee is not permitted to reveal any information that is protected by
the attorney-client privilege or attorney-work product protection or any other
privilege belonging to Employer.

 

8.          Return of Property / Future Employment. Employee agrees that he will
promptly (a) deliver to Employer any property (or any copy or other
manifestation thereof) of Employer, including, without limitation, computers,
cellular phones, wireless or similar devices, books, papers or records,
correspondence, email, documents, reports, and data, whether in tangible or
electronic form (collectively, the “Employer Property”) in his possession;
(b) delete all the Employer Property stored in electronic form on his personal
computer(s) or other electronic storage devices; and (c) not provide (and hereby
represents and warrants that he has not provided) any copy, whether in
electronic form or not, of any Employer Property to any third party other than
in the normal and proper conduct of his responsibilities for Employer. If
Employee should subsequently discover any Employer Property in his possession,
Employee shall immediately return it and all copies thereof to Employer.
Employee agrees not to seek employment or other remunerative relationship with
Employer or Employer’s affiliates in the future.

 

9.          Other Agreements. Employee agrees that he will continue to be
subject to and comply fully with all of his existing and going-forward
obligations to Employer, either under any existing agreement or otherwise.

 

10.         Representations and Warranties. Employee represents and warrants
that Employee has signed this Agreement voluntarily and without duress or undue
influence and that Employee understands that Employee is providing a full
release of legal claims. Employee represents and warrants that Employee has not
assigned or transferred to any person not a party to this Agreement any matter
or any part or portion or any matter released under this Agreement and Employee
will defend, indemnify, and hold harmless Employer from and against any claim
(including the payment of attorneys’ fees and costs incurred in litigation or
otherwise) based on or in connection with or arising out of any such assignments
or transfer made.

 

11.         Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Texas. The language of this
Agreement shall be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties hereto.

 

 3 

 

 

12.         Entire Agreement/Severability/Modification. This constitutes the
entire agreement between the parties concerning Employee’s resignation from
employment. Every clause and provision in this Agreement is severable from every
other clause and provision so that if any is found to be illegal or
unenforceable for any reason such will not affect the enforceability of the
remainder of this Agreement. The parties agree that no waiver by any party of
any particular provision or right under this Agreement shall be deemed to be a
waiver of any other provision or right herein. This Agreement may be modified
only by written instrument executed by the parties hereto.

 

13.         Counterpart Execution. This Agreement may be executed in
counterparts, all of which are identical and all of which constitute one and the
same instrument. It shall not be necessary for Employer and Employee to sign the
same counterpart.

 

[Remainder of Page Left Blank; Signature Page Follows]

 

 4 

 

 



AGREED TO AND ACCEPTED:               Antonio de Pinho   Energy XXI Gulf Coast,
Inc.         /s/ Antonio De Pinho    By: /s/ Michael S. Reddin        Michael S.
Reddin       Chairman of the Board, Chief Executive Officer       and President
        Date: February 5, 2017   Date:  February 2, 2017



 

[Signature Page to Resignation Agreement and General Release]

 

 

 

